 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmos Newsome and Tivis Newsome d/b/a RobinsonCreek Coal Company and Amos Newsome CoalCompany,IncorporatedandUnitedMine Workersof America.Case 9-CA-4952August 14, 1969herebyordersthattheRespondents,AmosNewsome and Tivis Newsome d/b/a RobinsonCreek Coal Company and Amos Newsome CoalCompany, Incorporated, Pike County, Kentucky,their officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn May 26, 1969, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' TheBoard has considered the Trial Examiner's Decision,the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertherecommended Order of the Trial Examiner, and'For the reasons statedinN.L.R.B. v. Golden Age BeverageCompany,415 F.2d 26 (C.A. 5), we findno merit in the Respondents' exception tothe Trial Examiner's ruling denying their motion to require the RegionalDirector to include in the record the employee affidavits obtained inconnectionwith theinvestigation of the Respondents'objections to theelection.We note,moreover,that when the Regional Director issued hisSupplemental Decision, Order Directing Hearing, and Notice of Hearingon December6, 1967,inwhich,inter alia,he overruled the Employers'objections after anex pateinvestigation,the Respondents failed to seekreview of the Regional Director's findings on the objections as required bythe Board'sRules and Regulations,Series 8, as amended,Sec. 102.67(b).However, almost 7 months later,onMay29, 1968,theRespondentssought reviewof theRegional Director's Second Supplemental Decision,Order, and Certificationof Representative, issuedMay 21, 1968, whichsustained the challenges to three ballots.In this request for review theRespondents,without indicating any groundstherefor,included theconclusionary statement that the earlier action of the Regional Director"in overruling the objections to the election[on December6, 1967] ... isclearly erroneous."On these facts, it is clear that the Respondents failed toseek timely review as is required by Sec.102.69(c) and 102.67(b) of theBoard'sRules and Regulations,Series 8, as amended. Accordingly, theRegional Director's ruling with respect to the objections was final and notsubject to further review in any subsequent proceeding.See Rules andRegulations,Sec. 102.67(f).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding=CHARLES W.SCHNEIDER,Trial Examiner: On June 8,1967, upon petition filed by United Mine Workers ofAmerica, and after hearing, the Regional Director of theBoard directed an election in an appropriate unit,hereinafter described, of employees of Amos NewsomeandTivisNewsome d/b/a Robinson Creek CoalCompanyandAmosNewsomeCoalCompany,Incorporated,' herein called the Respondents. Though theRespondents had contested the appropriateness of the unitfound by the Regional Director, they did not file a requestfor review of the Regional Director's Decision as providedinSection 102.67 of the Board's Rules (Rules andRegulations and Statements of Procedure, National LaborRelations Board,Series 8, as amended).On July 6, 1967, the election was held under thedirection and supervision of the Regional Director. Of 57eligible voters 56 voted, 25 voted for the Union, 24 votedagainst the Union and 7 ballots were challenged. On July10,1967, the Respondents filed timely objections toconduct affecting the results of the election. Specificallythe objections stated that:A union adherent, supporting the position of the UnitedMineWorkers of America, undertook to and diddeprive employees of a free choice in the electionthrough violence and threats of violence and repeatedharassment.The Regional Director investigated the objections andtook affidavits of witnesses whose names were supplied byRespondents.On December 6, 1967, the RegionalDirector issued a Supplemental Decision, order directinghearing,and notice of hearinginwhich he found that thetwo incidents involved,which included, among otherconduct, the firing of a pistol, to be without merit on theground that there was no evidence of union agency, thatthe incidents involved mere nonviolent disagreement andnot threats, had no affect on individuals present, or wasisolated in nature.'Ihave amended the caption and other referencesherein to reflect what Ideem to be the correct spellingof thename of the Respondents Newsome,as given in ExhibitF attached to the Motion for SummaryJudgment andin the caption on the Respondents' motion, response, and memorandumfiled in response to theOrder ToShowCause on the Motion forSummaryJudgment.'Administrativeor officialnotice istakenof the record in therepresentationproceeding,Case 9-RC-7198, asthe term "record" isdefined in Sec. 102.68 and 102.69(f) of theBoard'sRules(Rules andRegulations and Statementsof Procedure,NationalLaborRelationsBoard,Series 8, as amended).SeeLTV Electrosystems, Inc.,166 NLRBNo. 81, enfd.388 F.2d 683 (C.A. 4);GoldenAge BeverageCo.,167NLRB No.24; Intertype Co. v. Penello,269 F.Supp. 573 (D.C.Va.);/ntertypeCo. v. N.L.R.B.,401 F.2d 41 (C.A. 4), cert.denied393 U.S.1049;Follett Corp..et al.,164 NLRB No. 47, enfd. 397 F.2d 91 (C.A. 7);Sec. 9(d) of the NLRA.178 NLRB No. 6 AMOS NEWSOME D/B/A ROBINSON CREEK59With respect to the challenges, the Regional Director,in accordance with the Respondents' contentions and overtheUnion's objections, sustained the challenges by theBoard agent to four unemployed voters on the ground thatthey had no reasonable expectation of reemployment inthe foreseeable future by the Respondents However, as tothree individuals whose votes were challenged by theUnion as being supervisors (Herston Childers, TeddyNewsom, and Paul Newsom), the Regional Director foundChilders not to be a supervisor, but ordered that a hearingbe held to resolve the status of the NewsomsOn December 22, 1967, the Union filed with the BoardinWashington,D C , exceptions and objections toSupplementalDecision seeking review of the RegionalDirector's findings as to ChildersOn January 5, 1968, the Board granted review anddirected that the issue of Childers' status be resolved inthe hearing with the two NewsomsA hearing was held before a Hearing Officer onJanuary 10, 1968, and on May 8, 1968, the HearingOfficer issued and nerved on the parties his report andrecommendations in which he found Childers to be amanagerialemployee and the two Newsoms to besupervisorsHe therefore recommended that thechallenges to their ballots be sustained and that the Unionbe certifiedOn May 21, 1968, the Regional Director issued hisSecond Supplemental Decision, Order and Certification ofRepresentative in which he adopted the recommendationsof the Hearing Officer and accordingly certified the Unionas the bargaining representative in the appropriate unitOn May 29, 1968, the Respondents filed an Appeal andExceptions to the Regional Director's Decision andCertification asserting as grounds therefore that (1) thethree individualswere not supervisors, (2) that theRegionalDirectorwas in error in overruling theRespondents' objections to the election, and (3) that theRegional Director's action in refusing to count the ballotsof the three individuals and in certifying the Union in aninappropriate unit was erroneous and contrary to law Ashas been seen, the Respondents did not file a petition forreview of the Regional Director's findings as to theappropriate unit at the time of issuance of the Decisionand Direction of ElectionOn June 17, 1968, the Board denied the Respondents'Request for Review on the ground that it raised "nosubstantial issues warranting review "The Unfair Labor Practice ProceedingOn November 5, 1968, the Union filed a chargealleging that the Respondents had refused to bargain withthe UnionOn December 17, 1968, the Regional Director issued acomplaintand notice of hearing alleging that theRespondents had failed and refused to bargain with theUnion On December 30, 1968, the Respondents filed anAnswer to the Complaint denying the commission ofunfair labor practicesOn February 6, 1969, the General Counsel issued anamended complaint alleging that beginning on or aboutJuly 6, 1968, the Union has requested the Respondents tobargain and that at all times since on or about August 14,1968, the Respondents' have refused to bargain ''A comparison of the original and the amended complaint indicates thatthey differed in 3 respects (1) the original complaint following theallegations of the charge described Amos Newsome Coal Company asOn February 14, 1969, the Respondents filed theiranswer to the amended complaint The answer to theamended complaint admits the allegations of thatcomplaint as to (1) the filing and service of the charge, (2)jurisdiction, (3) that Amos Newsome and Tivis Newsomeare agentsand supervisors of Respondents, and (4) thatthe Union was certified by the Board on May 21, 1968Theanswertotheamendedcomplaintdeniesallegationsin the complaint in the effect that (1) RobinsonCreek Coal Company and Newsome Coal Company areaffiliated businesses with common ownership and commonmanagementwith suchinterrelationand integration ofoperations and centralized control of labor relations andpersonnel policies, affecting all of their employees, thatthey thereby constitute a single employer for bothjurisdictional and unit purposes-facts which the RegionalDirector had found in the Decision and Direction ofElection (Par 2(b) of the amended complaint), (2) that theUnion is the representative of the employees in thecertified unit (par 5(b) of the amended complaint), (3)that the Union requested the Respondents to bargaincollectively (par 5(c) of the amended complaint), (4) thattheRespondents refused to recognize, meet or bargainwith the Union (par 6 of the amended complaint), (5)that the Respondents had thereby engaged in unfair laborpractices (par 7 of the amended complaint)On April 7, 1969, counsel for the General Counsel filedamotion for summary judgment in which he moved (1)that paragraph 1 of the Respondents' answer be strickenas sham insofar as it denies the allegations of paragraphs2(b), 5(b), 5(c), 6, and 7, (2) that all allegations of theamended complaint be deemed true and so found, and (3)that an appropriate Decision and Remedial Order issueAttached to the motion for summary judgment as exhibitsareinteraliapurported copies of (1) a letter dated July26, 1968, from C EBeane,President of District 30 of theUnitedMine Workers of America, to Amos Newsome,adverting to the election and certification and stating thattheUnion desired to arrange a mutually convenientmeeting for the purposes of attempting to negotiate acontract(ExhE)The letter further signified theavailability of PresidentBeane at mostany time and placethe Respondents desired within the confines of District 30,(2) a purported response dated August 14, 1968, on theletterheadofRobinson Creek Coal Co , from AmosNewsome, President (Exh F) In this letter PresidentNewsome, acknowledging receipt of Beane's July 26 letter,stated that the Respondents declined to recognize theUnion as bargaining agent because the RespondentsentertaineddoubtthattheUnion represented anuncoercedmajorityof employees in an appropriatebargaining unitAlong with the motion for summary judgment,counselfor the General Counsel filed a supporting memoranduminwhich he prayed for the relief sought in the Motion, onthe ground that all material issues had been previouslyresolved, or were admitted or otherwise establishedOn April 8, 1969,I issued anOrder To Show Causereturnable April 21, 1969, providinginter aliathat, if theRespondents filed a Response to the motion for summaryjudgment, they state specifically whether they deny theNewsom Coal Company (2) The original complaint alleged that therequest to bargain began on May 21 1968 and (3) the original chargecontained an allegation not included in the amended complaint to theeffect that the Respondents had refused to sign a written agreementcontaining terms of employment agreed on between the Respondents andthe Charging Party 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthenticity of any of the exhibits attached to the GeneralCounsel's motion for summary judgmentOn April 21, 1969, the Respondents filed (1) a responsetomotion for summary judgment (2) a memorandum insupport thereof, and (3) a motion moving the TrialExaminer to require the Regional Director to produce andmake a part of the record the affidavits of the twowitnesseswhom the Respondents presented to theRegionalDirector in support of the Respondents'objections to the election, both of whom, according to theRegional Director's Supplemental Decision of December6, 1967, "gave affidavits [presumably to a Board agent]during the investigation "In their Response to the motion for summary judgmentthe Respondents admitted the correctness of the exhibitsattachedtothemotionforsummary judgmentRespondents attached to their response a copy of each ofthe following documents the original complaint andnoticeofhearing,thetallyofelectionballots,Respondents' objections to election, Respondents' appealandexceptionstotheRegionalDirector'sSecondSupplementalDecision,OrderandCertificationofRepresentative, datedMay 21, 1968, the Board's Orderdenying review of the Decision and Order, and a copy ofthe transcript of testimony in the hearing to determine thestatus of Childers and the two Newsoms 'Ruling on Motion for Summary JudgmentTheRespondents resist themotion for summaryjudgment on the ground (1) that the certification was"improper because votes which should have been countedfor and on behalf of the employer were not counted,"5 and(2) "because of unlawful conduct of people assisting in theorganization of the Union, deprived the employees of theirfree choice and destroyed the laboratory conditions underwhich Board conducted elections are to be held " Theanswer to the amended complaint does not contest theappropriateness of the unit, as did the answer to theoriginal complaintThese contentions of the Respondents are essentiallyreiterationsof contentions presented, considered, anddecided in the representation case The Regional Directordisposed of the question of the eligibility of Childers andthe two Newsoms to vote, and the Board denied review ofthismatterWith respect to the objections to the election,the Respondents filed no request with the Board to reviewthat determinationUnder Board rules all such action thusbecome final 'It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not toWith respect to theRespondentsmotion to require the RegionalDirector to produce and make apart of the record the affidavits ofwitnesses the motion is denied in accordancewith theDecision of theBoard in the casesofL TV ElectrosystemsIncandGolden Age BeverageCocited in fn 2 abovesupraThe other documents attached to theRespondents response constitutepart of therecord as defined in theBoard s rules of which administrative or official notice has been taken infn 2'Presumably referenceto the votes of Childers and thetwo Newsoms'ThusBoardrule 102 67(f) providesThe parties may, at any time waive their right to request reviewFailure to request review shall preclude such parties from relitigatingin any related subsequent unfair labor practice proceeding any issuewhichwasorcouldhavebeen,raised in the representationproceedingDenial of a request for review shall constitute anaffirmance of the regional directors action which shall also precluderelitigatingany such issues in any related subsequent unfair laborpractice proceedingpermit litigation before a Trial Examiner in a complaintcase of issues which were or could have been litigated in aprior related representation proceeding ' This policy isapplicable even though no formal hearing on objectionshas been provided by the Board Such a hearing is not amatter of right unless substantial and material issues areraised ' and that there are not such issues here has beeneffectively decided by the BoardIn their response to the motion for summary judgmentandintheiraccompanyingmemorandumtheRespondents, while recognizing that the Board will notordinarily permit relitigation in an unfair labor practiceproceedingofrepresentationcaseissues,statetheRespondents are undertaking the only remedy left forreview of the correctness of the findings and conclusionsof the Regional Director Since the Board's dispositionsare binding upon the Trial Examiner the Respondents'contentions in these regards are referred to the BoardThere thus being no unresolved matters requiring anevidential hearing the motion of the General Counsel forsummary judgment is grantedHowever, the GeneralCounsel's motion to strike paragraph 1 of Respondent'sanswer insofar as it denies the allegations of paragraphs2(b), 5(b), 5(c), 6, and 7 of the amended complaint assham is denied Though found not to be sustained, theRespondent'answer in those respects raise issuesnecessary to be pleaded if the Respondent wishes tocontest the matter before the Board or the Court ofAppealsUpon the basis of the entire record I therefore makethe following furtherFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTAt all times material herein, Robinson, a partnershipcomposed of Amos Newsome and Tivis Newsome, is andhas been engaged in the mining of coal near RobinsonCreek, Pike County, Kentucky, and Newsome, which is aKentucky corporation, is and has been engaged in theoperation of a tipple facility at the same locationRobinson and Newsome are and at all times materialhereinhave been affiliated businesseswith commonownershipandcommonmanagementwithsuchinterrelation and integration of operations and centralizedcontrol of labor relations and personnel policies, affectingall of their employees, that they thereby constitutea singleemployer for both jurisdictional and unit purposes'During the past 12 months, which is a representativeperiod, Respondents mined, sold, and shipped coal valued'Krieger Ragsdale& Co Inc159NLRB 490 enfd 379 F 2d 517(C A 7) cert denied 389 U S 1041NL R B vMacomb Pottery376F 2d 450 (C A7)HowardJohnsonCompany164NLRB No 121MetropolitanLifeInsuranceCompany163 NLRB No 71 SeePittsburghPlateGlassCo vN L R B313U S 146 162 NLRBRules andRegulations,Sec 102 67(f) and 102 69(c)'O K Van and StorageInc127 NLRB 1537 enfd 297 F 2d 74 (C A5)SeeAir ControlWindow ProductsInc355 F 2d 245 249 (C A 5)If there is nothing to hear then a hearing is a senseless and uselessformalitySee alsoN LR B v BataShoe Co377 F 2d 821, 826 (C A4)thereis no requirement constitutional or otherwisethat there bea hearing in the absence of substantial and material issues crucial todeterminationof whether NLRB election resultsare to be accepted forpurposes of certification ''ThoughRespondents answer to the amended complaint denies theseallegationstheRegionalDirectormade these findingsof fact in theDecision and Directionof Electionand Respondent did not seek reviewthereof TheRegional Directors findings in this respect are thus final AMOS NEWSOME D/B/A ROBINSON CREEKinexcess of $50,000 to various firms in the State ofKentucky, each of whom, in turn, during the same period,sold and shipped coal valued in excess of $50,000 directlyto customers outside the State.of Kentucky.At all times material herein, Respondents are and havebeen "employers" as defined in Section 2(2) of the Act,engaged in "commerce" and in operations "affectingcommerce" as defined in Section 2(6) and (7) of the Act,respectively.II.THELABOR ORGANIZATION INVOLVEDAt all times material herein, the Union is and has beena labor organization as defined in, Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAt all times material herein, Amos Newsome and TivisNewsome have been agents of Respondents acting onRespondents' behalf within the meaning of Section 2(13)of the Act, and supervisors within the meaning of Section2(11) of the Act.The following constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:Allproductionandmaintenance employees of theRespondents at their Robinson and Garth and theirNewsome tipple facility, all located near RobinsonCreek, Pike County, Kentucky, excluding office clericalemployees,technicalemployees,andallguards,professional employees, and supervisors as defined inthe Act.On May 21, 1968, as a result of a secret ballotconducted by the Board, the Union was certified by theBoard as the exclusive representative for the purposes ofcollective bargaining for the employees of Respondents inthe appropriate unit.At all times since May 21, 1968, the Union has beenandisnowtheexclusivecollective-bargainingrepresentative of all the employees in the appropriate unitfor the purpose of collective bargaining in regard to ratesof pay, wages, hours and other terms and conditions ofemployment.Commencing on or about July 26, 1968, and continuingto date, the Union has requested Respondents to bargaincollectivelyas representative of the employees in theappropriate unit..At all times since on or about August 14, 1968,Respondents have refused, and continue to refuse, tobargaip collectively with the Union as a representative ofthe employees in the appropriate unit, by refusing torecognize, meet or bargain with the Union.By thus refusing to bargain collectively Respondentshave engaged in and are engaging in unfair labor practicesas defined in Section 8(a)(1) and (5) and 2(6) and (7) ofthe Act.Upon the foregoingfindingsand conclusions, andpursuant to Section 10(c) of the Act, I recommend thatthe Board issue the following:ORDERA. For the purpose of determining the duration of thecertification, the initial year of certification shall bedeemed to begin on the date the Respondents commenceto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit?'61B.AmosNewsome and Tivis Newsome d/b/aRobinson Creek Coal Company and Amos NewsomeCoalCompany, Incorporated, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with United MineWorkers of America as the exclusive collective-bargainingrepresentativeoftheemployees in the followingappropriate bargaining unit:Allproductionandmaintenance employees of theRespondents at their Robinson and Garth mines andtheirNewsome tipple facility, all located near RobinsonCreek, Pike County, Kentucky, excluding office clericalemployees,technicalemployees,andallguards,professional employees, and supervisors as defined inthe Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with United MineWorkers of America as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay, wages, hours of employment and other terms andconditionsof employment and embody in a signedagreement any understanding reached.(b)Post at their mines and facilities copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by an authorizedrepresentative of the Respondents, shall be posted by theRespondents immediately upon receipt thereof, and bemaintainedby them for 60 consecutive days thereafter, inconspicious places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting,within20days from the receipt of thisRecommended Order, what steps the Respondents havetaken to comply hdrewith.12APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations BoardWE' WILL NOT refuse to bargain collectively withUnitedMineWorkers of America, as the exclusive"The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law.SeeMar-Jac PoultryCo.,136NLRB 785;CommerceCo.. d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328F.2d 600(C.A. 5), cert.denied379U.S.817;BurnettConstruction Co.,149 NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10)."In the event that thisRecommended Order is adopted by the Board thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"a decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 9, in writing,within 10 days from the receipt of this Order, whatsteps the Respondent has taken to comply herewith." 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining representative of all our followingemployees:All production and maintenance employees at ourRobinson and Garth mines and at our Newsometipple facility,excluding office clerical employees,technicalemployees, and all guards, professionalemployees,and supervisors as defined in the Act.WE WILL NOT interfere with the efforts of theUnionto negotiate for or represent employees as exclusivecollective-bargaining representative.WE WILL bargain collectively with the Union. as theexclusivecollective-bargaining representative of theemployees in the above unit and,if an understanding isreached,we will sign a contract with the Union.DatedByAMOS NEWSOME AND TIVISNEWSOME D/B/A ROBINSONCREEKCOALCOMPANYAND AMOS NEWSOME COALCOMPANY,INCORPORATED(Employer)(Representative)(Title)This notice must remainposted for60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice may be directed tothe Board'sRegionalOffice,Rm. 2407, Federal OfficeBuilding,550Main Street,Cincinnati,Ohio 45202,Telephone513-684-3686.